WILKINS, Justice
(dissenting):
I respectfully dissent.
There is I believe an infringement on the constitutional rights1 of the defendant, where as here, he was subjected as described in the majority opinion to comments and efforts by counsel for a co-defendant which were designed to vivify the defendant’s not taking the stand and testifying, and thus suggesting the guilt of the defendant not shared by the co-defendant.
In this case I believe we must presume prejudice because the defendant’s constitutional rights were violated and I am not convinced that that presumption was overcome beyond a reasonable doubt.2
MAUGHAN, J., concurs with the views expressed in the dissenting opinion of WILKINS, J.

. Art. I, Sec. 7, Constitution of Utah, and Fifth Amendment, Constitution of the United States.


. State v. Tippetts, Utah, 584 P.2d 892 (1978); State v. Scandrett, 24 Utah 2d 202, 468 P.2d 639 (1970); Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1966).